DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbanski (US 2017/0023311).
In regards to claim 1, Urbanski discloses
A heat exchange core (Fig.5) comprising:
a header flow path (506) extending in a first direction; and
a plurality of branching flow paths (508) connected to the header flow path and extending in a second direction intersecting with the first direction,
wherein a first angle formed by the header flow path with respect to a virtual connection plane between the header flow path and the plurality of branching flow paths is less than a second angle formed by the plurality of branching flow paths with respect to the connection plane (Fig.A, angle 1 is less than angle 2).

    PNG
    media_image1.png
    536
    714
    media_image1.png
    Greyscale

In regards to claim 2, Urbanski discloses that an end portion of a partition wall (512) separating the plurality of branching flow paths is positioned to be separated from the connection plane in the second direction (Fig.5 and Fig.A).
In regards to claim 4, Urbanski discloses that a total area of flow path cross-sectional areas of the plurality of branching flow paths is larger than a flow path cross-sectional area of the header flow path to which the plurality of branching flow paths are connected (Fig.5).
In regards to claim 5, Urbanski discloses a flow path layer including a plurality of the header flow paths and a plurality of the branching flow paths each connected to a corresponding one of the plurality of the header flow paths (Fig.5), wherein a total area of flow path cross-sectional areas of the plurality of the branching flow paths included in the flow path layer is larger than a total area of flow path cross-sectional areas of the plurality of the header flow paths included in the flow path layer (Fig.5).
In regards to claim 6, Urbanski discloses that the plurality of the header flow paths include a plurality of one side header flow paths (inlet side) connected to the plurality of the branching flow paths on one side in the second direction, and a plurality of other side header flow paths (outlet side) connected to the plurality of the branching flow paths on another side in the second direction, and a total length of flow path lengths of the plurality of the one side header flow paths, the plurality of the branching flow paths connected to the plurality of one side header flow paths, and the plurality of other side header flow paths connected to the plurality of one side header flow paths via the plurality of the branching flow paths is substantially equal among the flow path layers (Fig.5).
In regards to claim 7, Urbanski discloses that one side end portions of the plurality of one side header flow paths on a side opposite to the connection plane are positioned on a side opposite to other side end portions of the plurality of other side header flow paths on the side opposite to the connection plane, in the first direction (Fig.5, although not specifically shown, it is understood that the outlet side end portions are provided on the opposite side).
In regards to claim 11, Urbanski discloses that, as viewed in the first direction, at least one of a pair of wall portions (512) facing each other in the second direction while sandwiching each of the plurality of header flow paths includes an inclined surface inclined with respect to the second direction or a curved surface (Fig.5).
In regards to claim 12, Urbanski discloses
A heat exchanger (Fig.1) comprising the heat exchange core according to claim 1.
Allowable Subject Matter
Claims 3 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that a distance between the end portion and the connection plane is 0.3 times or more and 2 times or less of a flow path width of the header flow path as viewed in a direction orthogonal to a reference plane including the header flow path and the plurality of branching flow paths, or that at least a part of the plurality of branching flow paths is provided with a plurality of ribs connected to each of a pair of wall portions facing each other in a direction orthogonal to a reference plane including the plurality of header flow paths and the plurality of branching flow paths, of wall portions defining the plurality of branching flow paths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763